UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4450


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN LAMONT STANFIELD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:11-cr-00256-RJC-7)


Submitted:   November 19, 2013            Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence W. Hewitt, GUTHRIE, DAVIS, HENDERSON & STATON, PLLC,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin Lamont Stanfield, Jr., pled guilty, pursuant to

a plea agreement, to conspiracy to distribute and to possess

with intent to distribute 100 kilograms or more of marijuana, in

violation of 21 U.S.C. § 846 (2012), and conspiracy to commit

money laundering, in violation of 18 U.S.C. § 1956(h) (2012).

The district court downwardly varied from the fifty-seven to

seventy-one-month           Guidelines         range,           sentencing    Stanfield     to

concurrent         forty-two-month         prison          terms.       Stanfield     timely

appealed.

              Counsel       has    filed       a       brief,    pursuant    to    Anders    v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious         grounds        for     appeal,          but     questioning      whether

Stanfield’s sentence is greater than necessary to comply with

the requirements of 18 U.S.C. § 3553(a) (2012).                               Stanfield was

advised of his right to file a pro se supplemental brief, but he

did not file one.           Finding no error, we affirm.

              We    review        the    district         court’s     sentence,     “whether

inside, just outside, or significantly outside the Guidelines

range[,]      .     .   .     under        a       deferential        abuse-of-discretion

standard.”         Gall v. United States, 552 U.S. 38, 41 (2007).                         This

standard      of    review    involves         two       steps;     under    the   first,    we

examine    the      sentence       for    significant            procedural    errors,      and

under   the    second,       we     review         the    substance    of    the   sentence.

                                                   2
United      States      v.   Pauley,      511 F.3d 468,       473    (4th    Cir.    2007)

(analyzing Gall, 552 U.S. at 50-51).                                Significant procedural

errors include “failing to calculate (or improperly calculating)

the    Guidelines        range,        treating        the     Guidelines        as    mandatory,

failing to consider the § 3553(a) factors, selecting a sentence

based       on   clearly      erroneous        facts,        or     failing      to    adequately

explain the chosen sentence — including an explanation for any

deviation from the Guidelines range.”                          Gall, 552 U.S. at 51.

                 If there are no significant procedural errors, we then

consider         the     substantive          reasonableness              of    the     sentence,

“tak[ing] into account the totality of the circumstances.”                                       Id.

If    the    sentence        is   within      or       below      the    properly      calculated

Guidelines range, this Court applies a presumption on appeal

that the sentence is substantively reasonable.                                 United States v.

Yooho       Weon,      722 F.3d 583,     590      (4th      Cir.       2013).      Such     a

presumption is rebutted only if the defendant shows “that the

sentence is unreasonable when measured against the § 3553(a)

factors.”            United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).                                       We have

reviewed         the    record      and       conclude         that      Stanfield’s          below-

Guidelines          sentence      is    both       procedurally           and     substantively

reasonable.

                 In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                                   3
We therefore affirm the district court’s judgment.                This court

requires that counsel inform Stanfield, in writing, of the right

to petition the Supreme Court of the United States for further

review.    If Stanfield requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in   this   court   for   leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was   served    on   Stanfield.       We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                       4